Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 16-1188

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                           JOHN C. SLATER,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                 Before

                       Howard, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


     William S. Maddox on brief for appellant.
     Margaret D. McGaughey, Assistant United States Attorney, and
Thomas E. Delahanty II, United States Attorney, on brief for
appellee.


                             June 2, 2017
           KAYATTA, Circuit Judge.     This sentencing appeal presents

two issues:     (1) whether the district court plainly erred by

considering a victim-impact statement that the defendant claims he

was not able to review prior to sentencing; and (2) whether the

defendant's     sentence   was    procedurally     or   substantively

unreasonable.   Because the defendant has failed to show how he was

prejudiced by any delay he may have experienced in receiving the

victim-impact statement, and because the district court appears to

have adequately considered and explained the relevant factors that

led it to impose a within-guidelines sentence, we affirm the

district court.

                                  I.

           The facts of this case are drawn from the revised

presentence investigation report ("PSI Report") and are not in

dispute.   On June 23, 2014, local police officers responded to a

bank robbery at a Bank of Maine branch in Hallowell, Maine.       The

officers' investigation revealed that a male customer had entered

the branch and told a teller that he was interested in opening an

account. After the teller led the customer into an office to begin

the account-opening process, the customer handed the teller a note

that stated the following:

           Im [sic] Here to Rob your Bank,        no Silent
           Alarms my cell phone rings, your       [sic] all
           dead, I have a hand grenade, and      a gun, no
           marked bills, or inked, if so, one    day I will



                                 - 2 -
          come back and      kill   all   of   you,    do   you
          understand???

The man then told the teller, "I'm sick.       I want $15,000.    I don't

care, I'll shoot.   Now you didn't set off the alarm?        If you did,

my phone will go off."     The teller thereafter left the office,

told   the    branch      manager    what      was      happening,      and

the two employees retrieved $15,000 in brand new $100 bills, which

they gave to the man.

          Within a matter of days, and with the public's help, the

man was identified as defendant John Slater.            The execution of

warrants for two residences listed under Slater's name yielded a

number of incriminating items, including some of the clothes that

the man wore on the day of the robbery, stationery that matched

the note that the man provided the teller, a Bank of Maine cash

bag, and a partially used box of ammunition.         On July 9, 2014, law

enforcement agents located and arrested Slater at a motel in Twin

Mountain, New Hampshire.     Before the agents were able to advise

him of his Miranda rights, Slater asked them how they had found

him and stated that he "knew [he] shouldn't have done it."              The

agents recovered $2592 in cash as well as a gun that matched the

ammunition box discovered at one of Slater's residences.             Slater

did not have a permit to possess the gun, which he had purchased

through a private sale.




                                - 3 -
          After waiving his Miranda rights, Slater admitted to the

robbery and revealed various details not only about the robbery

but also about his activities after the fact.        Slater also stated

that although he did not know why he had robbed the bank, he had

not taken his medication for bipolar disorder as prescribed.

Slater further claimed that he regretted committing the robbery

and that he was planning on turning himself into the police the

following day.

          On October 28, 2016, Slater pled guilty to one count of

bank robbery in violation of 18 U.S.C. § 2113(a).          Pursuant to the

United States Sentencing Guidelines Manual ("Guidelines Manual"),

the PSI Report calculated a total offense level of twenty-five and

a criminal history score of twelve, which corresponded with an

advisory guidelines range of 100 to 125 months' imprisonment.

Slater's criminal history score--which placed him in criminal

history category V--was based on a string of criminal convictions,

with the most recent conviction occurring in 2009.           The district

court later "calculated that the total amount of time the defendant

has been sentenced since age 18 is over 63 years," although

"[m]uch . . . of that time . . . involved sentences that were

suspended."

          Slater's   initial    sentencing    memorandum     requested    a

below-guidelines   sentence    based   on   "his   early   acceptance    of

responsibility" as well as his "age, health, and military service."


                                 - 4 -
In support of his request, Slater noted that he was sixty-six years

old at the time of the robbery; that he suffered from "Parkinson's

disease,   PTSD,      anxiety,      depression        and       left   arm    paralysis,

arthritis, as well as [a] lesion on his nose"; and that he suffered

from   "PTSD,      anxiety   and    depression        as    a    consequence       of   his

[military]      service"     in    Vietnam.           Slater's      subsequent      reply

memorandum      specifically       requested      a    sentence        of    forty-eight

months' imprisonment, and further noted that a soon-to-be adopted

amendment to the Guidelines Manual lowered the relevant guidelines

range to ninety-two to 115 months' imprisonment.

             The    government's      sentencing           memorandum        requested    a

sentence at or near the top of the guidelines range, followed by

a three-year term of supervised release.                   The government noted the

nature and seriousness of Slater's offense and drew upon a "victim

impact statement that has been submitted to the court" to suggest

that the robbery "was a terrifying event for bank employees."

After pointing to Slater's "long and serious criminal history,"

the    government     responded      to    Slater's        request      for    a   below-

guidelines sentence based on his age by arguing that "[h]is

criminal conduct has spanned most of his life unaffected by age or

lengthy prison sentences," and therefore, that "[t]here is no

reason to believe that his age has or will deter his criminal

conduct and his age does not distinguish his case in a meaningful

way from the typical case."               The government further argued that


                                          - 5 -
Slater's    "[mental]      conditions       are    serious    but   .    .     .    not

extraordinary," and that there "is nothing to suggest that they

played any role in the instant offense or that treatment of those

conditions cannot be achieved in a Bureau of Prisons facility."

The   government    also      downplayed     the   significance     of       Slater's

"commendable" military service, insofar as "[t]he honor that the

defendant showed in his military service is notably absent from

his long history of criminal conduct."

            On   January      29,   2016,   the    district   court--using          the

advisory guidelines range of ninety-two to 115 months--sentenced

Slater to 115 months of imprisonment to be followed by a three-

year term of supervised release. The grounds on which the district

court based that sentence, as well as the manner in which it was

imposed, form the basis of this appeal.

                                       II.

            "[A] sentencing court, whenever it considers documents

to which Rule 32 [of the Federal Rules of Criminal Procedure] does

not apply, should . . . disclose to the defendant as much as was

relied upon, in a timely manner, so as to afford the defendant a

fair opportunity to examine and challenge it."                 United States v.

Curran,    926 F.2d 59,    63   (1st    Cir.   1991).     Here,      the       court

indisputably relied upon the victim-impact statement submitted by

the bank teller:        during sentencing, the government referred to

the statement at some length, and the district court expressly


                                      - 6 -
referred to the "trauma" experienced by the bank teller in imposing

its sentence.       Thus, the question is whether Slater received the

statement "in a timely manner, so as to afford [him] a fair

opportunity to examine and challenge it."           Id.    However, because

Slater failed to object to the admission of the teller's statement

or to the government's and district court's repeated references to

that statement, Slater and the government agree that this court's

review is for plain error only.          See United States v. Bramley, 847
F.3d 1, 5 (1st Cir. 2017); see also Fed. R. Crim. P. 52(b).

             Slater contends that he did not receive the bank teller's

statement until just prior to sentencing.           The sentencing hearing

transcript indicates that both the bank teller's statement, as

well as a statement from the bank, were in fact not entered into

the record until sentencing, although "the court . . . received

and reviewed the victim statements" at some point prior to the

hearing.     Slater himself stated at the hearing that he had "just

read" the teller's statement, and on appeal he claims that the

relevant certificate of service indicates that he did not receive

the statement until the day before sentencing.

             The government contends that "the precise date on which

Slater was given the teller's victim impact statement is unclear,"

but that "the record suggests that it was well in advance of

sentencing."    In support of its position, the government points to

the   fact   that   the   PSI   Report   notes   that   "one   Victim   Impact


                                    - 7 -
Statement     has   been   received,"    and    further,     that    "[t]he   one

statement, as well as receipt of any additional statements or

restitution requests will be forwarded to the Court and counsel

prior    to   sentencing."      The    government     also   notes     that   its

sentencing memorandum provides the following:                "The robbery and

the fear that the defendant was at large caused considerable

apprehension to the victims of the robbery.             It is clear from the

victim impact statement that has been submitted to the court that

this    was   a   terrifying   event    for    bank   employees."      Slater's

sentencing memoranda neither challenge nor mention any part of

this assertion or the teller's impact statement.

              The problem for Slater is that even if we agree that he

did not receive the victim-impact statement until sentencing, we

do not see how this delay caused him prejudice.               Nor does Slater

allege any procedural or substantive grounds on which he would

have challenged the statement's admission or the district court's

reliance on the statement.         See Bramley, 847 F.3d at 7 ("[T]he

appellant must show a reasonable probability that, but for the

error, the outcome would have been different [in order to satisfy

the plain error standard].        Such a showing demands some level of

certainty and particularity." (citation omitted)).                  Accordingly,

Slater's challenge to the district court's reliance on the victim-

impact statement does not survive plain error review.




                                      - 8 -
                               III.

          Slater next challenges his sentence as procedurally and

substantively unreasonable. Slater's procedural challenge alleges

that the district court erred by failing to "adequately explain

the chosen sentence in view of [Slater's] request for a downward

departure based on defendant's age, physical condition, emotional

condition and military service." Although we would normally review

this challenge for abuse of discretion, see United States v.

Dávila-González, 595 F.3d 42, 47 (1st Cir. 2010), Slater's failure

to raise any such challenge below limits our review to plain error,

id.

          To be sure, "[t]ransparency is an important virtue in

the sentencing realm, and we do not lightly countenance a district

court's failure to provide a coherent explanation of its sentencing

rationale as required by 18 U.S.C. § 3553(c)."     United States v.

Ruiz-Huertas, 792 F.3d 223, 228 (1st Cir. 2015).    However, as we

have previously suggested, "a within-the-range sentence usually

demands a less detailed explanation than a variant sentence."   Id.

at 227 (quoting United States v. Ocasio-Cancel, 727 F.3d 85, 91

(1st Cir. 2013)).   And even the failure of a court to "state in

open court the reasons for its imposition of the particular

sentence," 18 U.S.C. § 3553(c), is not "in and of itself . . .

plain error," Ruiz-Huertas, 792 F.3d at 227.




                              - 9 -
             Here, the district court expressly noted at sentencing

that it had "read the memoranda that counsel ha[d] submitted" and

yet did not think that Slater "qualifie[d] for any downward

departures    under   the    guidelines"    because   it   "d[idn't]   think

they're applicable in his particular case."           The court also made

ample and specific references to Slater's age, physical condition,

emotional condition, and military service throughout the course of

the sentencing hearing:       The court not only stated Slater's age at

the outset of sentencing, but also noted that Slater seemed unable

to "age-out of crime" insofar as he "committed the worst crime of

[his] life in [his] late . . . 60s" and that "it's really past

time for [him] to figure out what it is that's causing [him] to be

so violative of the law."       The court acknowledged Slater's various

health conditions, and recommended that he "be placed in a Bureau

of Prisons facility that can address his medical needs" and that

he seek counseling.         The court also made repeated references to

Slater's military service, including noting that the court "can

sympathize with [Slater] as being . . . a veteran of the Marine

Corps and a veteran of the hard and very traumatic fight that this

nation had in Vietnam," which Slater was "in the thick of."               In

fact, the court noted that it was especially "bother[ed]" by the

nature of Slater's conduct because his experience in the military

apprised him of the "terrible . . . psychological trauma" that his

conduct caused the bank teller. Clearly, then, the court expressly


                                   - 10 -
considered Slater's age, health conditions, and military service

in sentencing him.

            The court otherwise explained its reasons for imposing

its sentence.    As evidenced by Slater's challenge to the victim-

impact statement, the court emphasized the "terror" and "hurt"

that Slater caused the bank teller.         The court also noted Slater's

lengthy criminal history--which it described as Slater's "most

striking    feature"--and    his   seeming    inability       to     change       his

behavior.    And just prior to announcing Slater's sentence, the

court stated that it "d[idn't] like imposing this sentence," but

determined that the sentence was necessary "to protect the public."

At bottom, then, this case does not present a situation in which

the district court was cursory or inattentive in imposing its

sentence;   rather,   the    record   reflects    a    district      court    that

specifically and expressly addressed the various factors that

informed its decision.      Thus, Slater's challenge to the procedural

reasonableness of his within-guidelines sentence must fail.

            For similar reasons, we can find no substantive error in

the   district   court's    sentence.    Though       it   appears    to     be   an

unsettled question of law whether Slater's failure to object to

the substantive reasonableness of his sentence below limits the

scope of the panel's review to plain error, see United States v.

Rivera-Clemente, 813 F.3d 43, 53 (1st Cir. 2016) (citing Ruiz-

Huertas, 792 F.3d at 228), even under an abuse of discretion


                                   - 11 -
standard, Slater's sentence was not substantively unreasonable.

In choosing to remain within the relevant guidelines range, it was

not unreasonable for the court to have weighed the nature of

Slater's crime and his lengthy criminal history against those

factors arguably cutting in Slater's favor, such as his age, health

conditions, and military service.        Nor was it unreasonable for the

court to have concluded that Slater's criminal history suggested

that his likelihood of recidivism was high despite his relatively

advanced age.   Accordingly, the district court did not abuse its

discretion in sentencing Slater to 115 months of imprisonment.

                                   IV.

          For   the   foregoing    reasons,    we   affirm   the   sentence

imposed by the district court.




                                  - 12 -